      Case 1:19-cv-01835-DLC Document 52 Filed 11/15/19 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X
                                       :
AMERICAN IMMIGRATION COUNCIL and       :               19cv1835 (DLC)
KATHRYN O. GREENBERG IMMIGRATION       :
JUSTICE CLINIC AT THE BENJAMIN N.      :             OPINION AND ORDER
CARDOZO SCHOOL OF LAW,                 :
                                       :
                         Plaintiffs,   :
                                       :
               -v-                     :
                                       :
EXECUTIVE OFFICE FOR IMMIGRATION       :
REVIEW and U.S. DEPARTMENT OF JUSTICE, :
                                       :
                         Defendants.   :
                                       :
---------------------------------------X

APPEARANCES:

For plaintiff American Immigration Council:
Claudia Valenzuela
American Immigration Council
1331 G Street NW, Ste. 200
Washington, D.C. 20005
(202) 507-7540

Trina A. Realmuto
Kristin Macleod-Bell
American Immigration Council
1318 Beacon St., Ste. 18
Brookline, MA 02446
(857) 305-3600

For plaintiff Kathryn O. Greenberg Immigration Justice Clinic at
the Benjamin N. Cardozo School of Law:
Lindsay Cotten Nash
55 Fifth Ave.
New York, NY 10003
(212) 790-0256

For defendants:
Joshua Evan Kahane
U.S. Attorney Office S.D.N.Y.
      Case 1:19-cv-01835-DLC Document 52 Filed 11/15/19 Page 2 of 14



86 Chambers St.
New York, NY 10007
(212) 637-2699


DENISE COTE, District Judge:

     On February 27, 2019, the American Immigration Council

(“AIC”) and Kathryn O. Greenberg Immigration Justice Clinic at

the Benjamin N. Cardozo School of Law (the “plaintiffs”) filed

this action against the Executive Office for Immigration Reform

(“EOIR”) and the U.S. Department of Justice (“DOJ”) (together,

the “Government”) under the Freedom of Information Act (“FOIA”)

to compel production of records relating to motions to stay

removal orders filed in connection with motions to reopen and

motions to reconsider.     Although the EOIR has produced documents

responsive to certain requests made by the plaintiffs, the

plaintiffs argue that the EOIR must also produce documents

pertaining to non-emergency motions to stay, as well as motion-

to-stay training materials for immigration judges and the Board

of Immigration Appeals (“BIA”).      The parties have filed cross-

motions for summary judgment.      The Government’s motion for

summary judgment is granted in part, as is that of the

plaintiffs.

                               Background

     The following facts are undisputed.        The EOIR is an office

within the DOJ that administers the U.S. immigration court


                                    2
        Case 1:19-cv-01835-DLC Document 52 Filed 11/15/19 Page 3 of 14



system.    The BIA is the administrative appellate body within the

EOIR.

     Individuals subject to removal orders have a statutory

right to move to have their proceedings reopened or

reconsidered.     8 U.S.C. § 1229a(6), (7); 8 C.F.R. §§ 1003.2,

1003.23.    Such individuals also can move to stay their removal

pending the adjudication of their motions to reopen or motions

to reconsider.     8 C.F.R. § 1003.2(f).      Stays that are requested

pending the adjudication of a motion to reopen or motion to

reconsider may be granted on a discretionary basis.            Id.; see

also id. § 1003.6.

I.   Adjudicating and tracking emergency and non-emergency
     motions to stay
     The BIA designates discretionary motions to stay removal as

either “emergency” or “non-emergency.”         A stay motion is

designated as “emergency” where removal is deemed imminent (i.e.

an individual is currently en route to the airport or border or

will be within the week).       Emergency stay motions are delivered

to the BIA for “prompt adjudication.”         To ensure that emergency

stays are timely sent to the BIA for adjudication, a unit within

the EOIR called the Emergency Stay Unit (“ESU”) maintains an

internal tracking log called the Emergency Stay Log (“ESL”).

Among other things, the ESL tracks the number of emergency stay

motions that are granted and denied each fiscal year.            Starting

in fiscal year 2015, the ESU also began tracking emergency stay
                                      3
        Case 1:19-cv-01835-DLC Document 52 Filed 11/15/19 Page 4 of 14



motions through a case management software system called the

Case Access System for EOIR (“CASE”).         CASE is used to track

relevant information from appeals, motions, and related

documents submitted to the BIA.        The CASE user-interface

features several non-text data fields, as well as a Comments tab

that permits entry of free-form text.

     In contrast to emergency motions to stay, non-emergency

stay motions are adjudicated in the ordinary course of business

by the BIA.     In practice, this means that the BIA typically

adjudicates the underlying matter, such as a motion to reopen or

to reconsider, which renders moot an accompanying motion to

stay.    Non-emergency motions to stay are not tracked, aside from

an “infrequent notation” in the Comments tab of CASE.            Such a

notation is not a “routine practice.”

     To the extent a non-emergency motion to stay filed in

connection with a motion to reopen or to reconsider is filed

with the BIA, a hard copy record of the motion to stay remains

in an individual’s hard copy Record of Proceedings (“ROP”).              The

ROP may be located in one of three locations: (1) within one or

more of 18 Federal Records Centers; (2) within the 62

Immigrations Courts and/or Immigration Adjudication Centers; or

(3) within EOIR Headquarters.




                                      4
       Case 1:19-cv-01835-DLC Document 52 Filed 11/15/19 Page 5 of 14



II.   The FOIA request

      On July 17, 2018, the plaintiffs submitted a FOIA request

to the EOIR.    This request sought records that reflect certain

data related to both emergency and non-emergency motions to stay

removal filed with motions to reopen or motions to reconsider in

fiscal years 2015 through 2018.

      Following receipt of the FOIA request, the EOIR explained

to the plaintiffs that it does not track non-emergency motions

to stay but that it could provide data on emergency motions to

stay that are tracked in the ESL.        On September 7, 2018, the

EOIR responded to the plaintiffs’ request with a partial

grant/partial denial of their FOIA request.         The EOIR’s response

provided an Excel spreadsheet that contained certain data

related to emergency stays of removal maintained by the ESU, but

did not include any data related to non-emergency stay motions.

      On November 19, 2018, the plaintiffs submitted a second

FOIA request to the EOIR.      This request sought the same data as

the prior request, but for fiscal years 2008 through 2014.              This

request also sought records reflecting EOIR policies and

procedures for processing and tracking motions to stay, training

materials for EOIR staff and judges in the immigrations courts

and BIA, and a random sample of written decisions denying and

granting motions to stay.



                                     5
      Case 1:19-cv-01835-DLC Document 52 Filed 11/15/19 Page 6 of 14



     On November 21, 2018, the EOIR acknowledged receipt of the

plaintiffs’ second request.     Before receiving a response to

their request, the plaintiffs commenced this lawsuit on February

27, 2019.

     Since the filing of the complaint, the EOIR has made seven

productions responsive to the second FOIA request, as well as

one additional production responsive to the first FOIA request. 1

The EOIR has produced some documents responsive to the requests

concerning the policies and procedures for processing and

tracking motions to stay filed in connection with motions to

reopen or to reconsider.     The EOIR has also produced documents

responsive to the request for a random sample of written

decisions denying and granting motions to stay.         Additionally,

the EOIR has produced documents responsive to the request for

information about emergency motions to stay.

     The parties agree that only two categories of records

remain the subject of this litigation.       The first category of




1 The plaintiffs filed an administrative appeal of their first
FOIA request, which was denied on February 14, 2019. The
plaintiffs did not file an administrative appeal of their second
FOIA request. Although exhaustion of administrative remedies is
generally required prior to initiating a FOIA lawsuit,
exhaustion is a prudential consideration, not a jurisdictional
prerequisite. Elec. Privacy Info. Ctr. v. IRS, 910 F.3d 1232,
1238 (D.C. Cir. 2018). The EOIR does not argue that the
plaintiffs have failed to exhaust their administrative remedies
with respect to the second FOIA request. Any exhaustion
argument thus is waived.
                                    6
      Case 1:19-cv-01835-DLC Document 52 Filed 11/15/19 Page 7 of 14



records relates to non-emergency stays for fiscal years 2008

through 2018.   For “each motion for a stay of removal” where an

individual either “(1) already ha[d] a pending motion to reopen

or motion for reconsideration or (2) filed a motion for a stay

concurrently with the filing of the motion to reopen or motion

for reconsideration,” the plaintiffs seek the following

information:

     a. Whether the motion was treated as an ‘emergency’ or
        ‘non-emergency’ motion for a stay of removal (as
        those terms are defined in BIA Practice Manual
        6.4(d));
     b. The date that the motion for a stay of removal was
        decided;
     c. The number of days that elapsed between the date
        that the motion for a stay of removal was filed and
        the date of decision on the motion for a stay of
        removal;
     d. Whether the motion for a stay of removal was granted
        or denied;
     e. Whether the motion to reopen associated with the
        motion for a stay of removal was based on changed
        circumstances, as described in INA §
        240(c)(7)(C)(ii), 8 C.F.R. § 1003.2(c)(3)(ii);
     f. Whether the motion to reopen or motion for
        reconsideration was granted or denied; and
     g. The date that the motion to reopen or motion for
        reconsideration was denied.

The plaintiffs have clarified that their “challenge to the

adequacy of [the EOIR’s] search for non-emergency stay records

is limited to [the EOIR’s] failure to search for information in

CASE -- specifically in which the CASE Comments field mentions a

stay or stay request.”




                                    7
      Case 1:19-cv-01835-DLC Document 52 Filed 11/15/19 Page 8 of 14



     The second category of records still in dispute is the

following: “[t]raining resources, materials, and modules for . .

. judges in Immigration Courts and the BIA relating to the

processing, and adjudication of motions for a stay of removal.”

The plaintiffs have clarified that they do not seek “materials

for court staff or relating to motions to reopen or to

reconsider.”    These materials already have been produced to the

plaintiffs by the EOIR.

     On July 19, 2019, the EOIR moved for summary judgment.            On

August 14, the plaintiffs opposed the EOIR’s motion and cross

moved for summary judgment.     The motions were fully submitted on

September 23.

                               Discussion

     “In order to prevail on a motion for summary judgment in a

FOIA case, the defending agency has the burden of showing that

its search was adequate.”     Carney v. U.S. Dep't of Justice, 19

F.3d 807, 812 (2d Cir. 1994).      “To show that a search is

adequate, [an] agency affidavit must be relatively detailed and

nonconclusory, and submitted in good faith.”        N.Y. Times Co. v.

U.S. Dep’t of Justice, 756 F.3d 100, 124 (2d Cir. 2014)

(citation omitted).    It is presumed that agency affidavits are

submitted in good faith.     Carney, 19 F.3d at 812.      “This

presumption cannot be rebutted by purely speculative claims

about the existence and discoverability of other documents.”

                                    8
      Case 1:19-cv-01835-DLC Document 52 Filed 11/15/19 Page 9 of 14



Grand Cent. P’ship, Inc. v. Cuomo, 166 F.3d 473, 489 (2d Cir.

1999) (citation omitted).

     “[W]hen a plaintiff questions the adequacy of the search an

agency made in order to satisfy its FOIA request, the factual

question it raises is whether the search was reasonably

calculated to discover the requested documents, not whether it

actually uncovered every document extant.”        Id. (citation

omitted).   “[A] search is not inadequate merely because it does

not identify all responsive records.”        N.Y. Times Co., 756 F.3d

at 124.   “The adequacy of a search is not measured by its

results, but rather by its method.”        Id.

     Further, when a “request demands all agency records on a

given subject[,] . . . the agency is obliged to pursue any clear

and certain lead [that] it cannot in good faith ignore.”

Halpern v. FBI, 181 F.3d 279, 288 (2d Cir. 1999) (citation

omitted).   “But, an agency need not conduct a search that

plainly is unduly burdensome.”      Id.    There is “no doubt that

there is such a thing as a request that calls for an

unreasonably burdensome search.”        Ruotolo v. Dep’t of Justice,

53 F.3d 4, 9 (2d Cir. 1995).

I.   Non-emergency stay records in CASE

     The EOIR has sustained its burden to prove the adequacy of

its search with respect to the information the plaintiffs

requested regarding non-emergency stay motions.         The EOIR has

                                    9
     Case 1:19-cv-01835-DLC Document 52 Filed 11/15/19 Page 10 of 14



explained that its only records responsive to the request for

information regarding non-emergency motions to stay are kept in

hard copy ROPs, which are located in over eighty locations.            To

find records responsive to the request for information about

non-emergency motions to stay, the EOIR would be required to

search 82,989 individual ROPs in those locations.         At this point

in the litigation, the plaintiffs do not request that the EOIR

undertake this burdensome task.

     Instead, the plaintiffs request that the EOIR search CASE

for information responsive to their request.        But, as stated in

numerous declarations submitted by the agency, non-emergency

stays are not tracked in CASE.     Although the Comments tab in

CASE may contain a “notation,” notations are “infrequent” and

“not a routine practice.”     As further explained in an agency

declaration, the information sought by the plaintiffs with

respect to non-emergency stays -- dates the motions to stay and

underlying motions to reopen or motions to reconsider were filed

and decided, the outcomes of those motions, and whether changed

circumstances formed the basis of those outcomes -- would not be

recorded in the Comments tab in CASE.       Thus, a search of CASE

for records pertaining to non-emergency stay motions would not

uncover records responsive to the plaintiffs’ request.

     The plaintiffs’ arguments to the contrary are not

persuasive.   The plaintiffs argue that the information they

                                   10
      Case 1:19-cv-01835-DLC Document 52 Filed 11/15/19 Page 11 of 14



request is an “agency record” for the purposes of FOIA.           While

this may be true, this argument fails to grapple with either the

burden of the plaintiffs’ request or the unavailability of the

requested information in CASE.      The EOIR has not argued that the

information requested by the plaintiffs would not constitute

agency records.    Instead, it has explained that CASE does not

house the types of filings that would appear in an individual’s

hard copy ROP.    While the filings within the ROP could contain

information responsive to the plaintiffs’ request, the

plaintiffs, likely recognizing the burden of searching these

hard copy files, no longer request that the EOIR’s search

encompass these filings.     The EOIR’s acknowledgment that a

“notation” may sometimes be made in the Comments tab of CASE

says nothing about the type of information the notation would

include.   The EOIR need not search CASE for records that are not

reasonably calculated to discover the information sought by the

plaintiffs’ FOIA request.

II.   Training materials for immigration court judges and the BIA
      related to motions to stay

      The EOIR has not sustained its burden to prove that it has

adequately searched its records for “[t]raining resources,

materials, and modules for . . . judges in Immigration Courts

and the BIA relating to the processing, and adjudication of

motions for a stay of removal.”       In the declarations submitted


                                    11
     Case 1:19-cv-01835-DLC Document 52 Filed 11/15/19 Page 12 of 14



by the EOIR, scant attention is paid to the EOIR’s method for

searching its records for this category of documents.         The only

declaration that discusses this category of records states that

one “Program Office” was tasked with conducting “a search for

responsive records to Plaintiffs’ Second Request.”         The EOIR

also provided the email by which it directed the search.          In

relevant part, the email states:        “We received a FOIA request

[for] . . . [BIA] Policies, procedures and training materials

related to tracking of stay of removals.”        The email attaches

the plaintiffs’ second FOIA request.        While this information

establishes that a “Program Office” was tasked with fulfilling

the plaintiffs’ FOIA request, it says nothing of what steps the

Program Office took to comply with the request.        The agency’s

declaration is neither “relatively detailed” nor

“nonconclusory.”   N.Y. Times Co., 756 F.3d at 124 (citation

omitted).   The EOIR therefore has not sustained its burden to

prove that its search was adequate.

     The EOIR argues that it has sustained its burden to prove

that its search was adequate because the plaintiffs only

“speculate” that more materials exist based on the records that

the EOIR has already produced.     The EOIR further argues that the

plaintiffs incorrectly rely on the “results” rather than the

methods of its search in arguing that the search was inadequate.

The EOIR is correct that the adequacy of an agency’s search is

                                   12
     Case 1:19-cv-01835-DLC Document 52 Filed 11/15/19 Page 13 of 14



measured by its methods, not its results.       The problem here is

just that.   Short of stating who it asked to search for

responsive records, the EOIR has not explained how, i.e. by what

method, those searches were undertaken.

     The EOIR next argues that it has met its burden because it

has submitted declarations that describe its search method and

that these declarations are entitled to a presumption of good

faith.   While a good faith presumption does attach to the EOIR’s

declarations, that has no bearing on whether the affidavits

adequately describe the agency’s method of search.         As

discussed, here the declarations do not for this remaining

category of documents.    In arguing to the contrary, the EOIR

cites portions of declarations that discuss the EOIR’s method

for searching records pertaining to other parts of the

plaintiffs’ FOIA request, not the plaintiffs’ request regarding

training materials for the BIA and immigration judges

adjudicating motions to stay.     The discussion of the EOIR’s

search of other records does not bear on whether the EOIR’s

search of the records in question was adequate.

     Finally, the EOIR argues that its search was adequate

because it asked the BIA to search for responsive records.             That

may be true.   Nonetheless, the EOIR must describe in a

“relatively detailed and nonconclusory” manner the method by

which the BIA searched its records to respond to the plaintiffs’

                                   13
     Case 1:19-cv-01835-DLC Document 52 Filed 11/15/19 Page 14 of 14



request.   N.Y. Times Co., 756 F.3d at 124 (citation omitted).

Because the EOIR has failed to do so, it has not sustained its

burden to show that its search was adequate.

                              Conclusion

     The Government’s July 19, 2019 motion for summary judgment

is granted in part.    The plaintiffs’ August 14 motion for

summary judgment is granted in part.



Dated:     New York, New York
           November 15, 2019


                                 ____________________________
                                        DENISE COTE
                                 United States District Judge




                                   14
